CHINA YIDA HOLDING, CO. 28/F Yifa Building No. 111 Wusi Road Fuzhou, Fujian, P. R. China, 350003 July 20, 2012 Via EDGAR Attn: Ms. Jessica Plowgian, Attorney-Advisor U.S. Securities and Exchange Commission Washington, D.C. 20549-0302 Re: China Yida Holding, Co. Form 10-K for the Fiscal Year Ended December 31, 2011 Filed June 14, 2012 and Documents Incorporated by Reference Form 10-Q for Fiscal Quarter Ended March 31, 2012 Filed May 11, 2012 File No. 001-34567 Dear Ms. Plowgian, We are in receipt of the comment letters issued by the United States Securities and Exchange Commission (the “SEC”) dated June 14, 2012 and July 6, 2012 regarding the above referenced filings. We have tentatively scheduled a conference call with the SEC for Wednesday, July 25, 2012 at 9:30am EST to discuss comments No. 8 and 9 related to the effectiveness of our internal controls and procedures. We expect to file amendments to the Form 10-K and Form 10-Q in response to the SEC comment letter dated June 14, 2012 following our discussion of a proposed response to comments No. 8 and 9 with the staff of the SEC. Sincerely, CHINA YIDA HOLDING, CO. By: /s/Minhua Chen Name: Minhua Chen Title: Chief Executive Officer
